Citation Nr: 1401117	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  07-31 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In March 2001, the Veteran testified at a personal hearing before the RO.  A transcript of the hearing is associated with the claims file.

The issue on appeal was previously remanded by the Board in October 2013 to obtain a supplemental VA medical opinion to assist in determining whether a currently diagnosed low back disorder was aggravated by the service-connected left knee disability.  This was accomplished, and the claim was readjudicated in a November 2013 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed arthritis of the thoracolumbar spine, lumbar strain, and lumbar stenosis.

2.  The Veteran is service connected for a left knee disability.

3.  The currently diagnosed thoracolumbar spine disorders are permanently worsened in severity beyond normal progression by the service-connected left knee disability.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a thoracolumbar spine disability of arthritis, lumbar strain, and lumbar stenosis, as secondary to service-connected left knee disability, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim of service connection for a low back disorder as secondary to service-connected left knee disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection Laws and Regulations

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Under 
38 C.F.R. § 3.310, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran because it does not require the establishment of a baseline before an award of service connection may be made. The record indicates that the Veteran's secondary service connection claim for a lower back disorder was filed prior to the effective date of the revised regulation (i.e., the claim for service connection for a low back disorder was filed in August 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection Analysis

The Veteran contends that the currently diagnosed thoracolumbar spine disorders are caused or aggravated by the service-connected left knee disability.  The Veteran is service connected for degenerative joint disease of the left knee.  See August 2013 RO rating decision.  The Veteran also has current diagnoses of arthritis of the thoracolumbar spine, lumbar strain, and lumbar stenosis.  See June 2013 VA examination report.

As such, the remaining question is whether a currently diagnosed lumbar spine disorder is caused or aggravated by the service-connected left knee disability.  As discussed above, because the Veteran's secondary service connection claim for a lower back disorder was filed prior to the effective date of the revised regulation of 38 C.F.R. § 3.310, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the currently diagnosed lumbar spine disorder is aggravated by the service-connected left knee disability.  The Veteran was afforded a VA examination in June 2013 to assist in determining the nature and etiology of his lumbar spine disorder.  The June 2013 VA examiner reviewed the claims file and diagnosed arthritis of the thoracolumbar spine, lumbar strain, and lumbar stenosis.  The VA examiner stated that the lumbar spine conditions developed due to aging, and not due to a left knee condition.  Based on this rationale, the VA examiner opined that the claimed conditions were less likely than not proximately due to or a result of the left knee disability.  The VA examiner noted that a medical opinion on the question of whether the low back disorders were aggravated by the left knee disability was "not applicable."  The Board notes that the left knee disability was service connected in an August 2013 rating decision, two months after the June 2013 VA examination, which may explain the VA examiner's "not applicable" notation on the question of aggravation.  

Pursuant to the Board's October 2013 remand, the June 2013 VA examiner was asked to provide an addendum opinion to address whether it was at least as likely as not that a disability of the lower back was aggravated by the service-connected left knee disability.  In a November 2013 VA addendum opinion, the VA examiner again reviewed the claims file and stated that the Veteran was asymptomatic for back pain and began developing pain slowly in the lumbar area due to stenosis (an aging process not related in terms of pathophysiology to the knee condition).  That notwithstanding, the VA examiner indicated the Veteran's antalgic gait, which was present due to his left knee condition, caused "more pain" in the Veteran's back due to a change in the center of gravity in the lumbar area which is already injured due to stenosis.  Although the VA examiner could not provide an opinion establishing a pre-aggravation baseline level of disability and comparing it to current level of disability a baseline, such baseline is not required under the older version of 
38 C.F.R. § 3.310.  The Board finds that the statement by the VA examiner regarding "more pain" in the Veteran's back because of the left knee disability (causing an antalgic gait) is evidence which weighs in favor of aggravation of the back disorder by the service-connected left knee disability.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a currently diagnosed lumbar spine disability which is aggravated by the service-connected left knee disability.  As such, service connection for a lumbar spine disorder (diagnosed as arthritis of the thoracolumbar spine, lumbar strain, and lumbar stenosis) as secondary to the service-connected left knee disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability, including arthritis, lumbar strain, and lumbar stenos, as secondary to service-connected left knee disability, is granted.



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


